Citation Nr: 0942864	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma, to include as due to herbicide exposure.

2.  Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for type II diabetes 
mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Veteran appeared for a 
video conference hearing in March 2009.

The Board notes that the RO has adjudicated the type II 
diabetes mellitus claim on a de novo basis.  This claim, 
however, was previously denied in an unappealed October 2004 
rating decision.  The Board has a legal duty to address the 
"new and material evidence" requirement of 38 C.F.R. 
§ 3.156 (2009) regardless of the actions of the RO and has 
recharacterized the issue accordingly.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for type II 
diabetes mellitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.




FINDINGS OF FACT

1.  The Veteran's renal cell carcinoma, a disease for which 
VA has not found an etiological link with herbicide exposure, 
was not first manifest in service or for many years 
thereafter.  

2.  The Veteran's colon cancer, a disease for which VA has 
not found an etiological link with herbicide exposure, was 
not first manifest in service or for many years thereafter.  


CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in or aggravated by 
service, nor may it be presumed to have been, to include as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Colon cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been, to include as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for renal cell carcinoma and colon 
cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  This list, however, does not include 
renal or colon cancers.  § 3.307(a)(6)(iii) is therefore 
inapplicable in regard to these two claims, and the 
evidentiary development described below with regard to the 
type II diabetes mellitus case similarly will not affect 
these claims.  That having been noted, the Board will address 
the Veteran's claims on a direct service connection basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

With regard to both claims, the Veteran reported in his claim 
filed in December 2007 that both renal cell carcinoma and 
colon cancer began in July 2007.  His renal and colon cancers 
were treated at a VA facility in 2007, with an elevated 
prostate-specific antigen in February 2007, heme positive 
stools in April 2007, and studies from July 2007 showing 
kidney and colon masses.  He underwent resection of the colon 
and a left nephrectomy and isthmusectomy in August 2007 for 
diagnoses of adenocarcinoma of the distal sigmoid colon, left 
renal mass, horseshoe kidney, and right hydronephrosis.  A 
treatment note in December 2007 contains histopathological 
diagnoses including renal cell carcinoma.  There is no 
indication from these records or any of the subsequent 
medical documentation of record that these cancers were 
manifest in service or within one year thereafter, or are 
otherwise etiologically related to service.  

The only evidence of record supporting the Veteran's claim is 
his own lay opinion, as indicated in his March 2009 video 
conference hearing testimony.  The Veteran's arguments, 
however, have focused on the claimed link between the cancers 
in question and herbicide exposure in service.  He has not 
alleged continuity of symptomatology with service for either 
cancer.  As to his belief that the cancers are etiologically 
related to service, the Board must observes that the Veteran 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for renal cell 
carcinoma and colon cancer, both claimed as due to herbicide 
exposure in Vietnam, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in December 2007.  In 
this same letter, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's reported 
VA and private treatment records have been obtained, and 
there is no indication of additional treatment for which 
records have not been obtained.  The RO has not afforded the 
Veteran a fully comprehensive VA examination, with a report 
containing an opinion as to the etiology of his claimed 
cancers.  Such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, however, there is no evidence linking the Veteran's 
claimed cancers to service and no reasonable possibility that 
a VA examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is aware that further development is needed, in 
regard to the type II diabetes claim, to ascertain whether 
the Veteran was exposed to herbicides during service.  
However, as indicated above, the Veteran's claimed cancers 
are not included in the list of disorders from 38 C.F.R. 
§ 3.309(e) for which VA has found an etiological link with 
herbicide exposure, and the Veteran has not otherwise 
presented competent medical evidence suggesting such a link.  
As such, the development requested in conjunction with the 
type II diabetes claim would not affect the other two claims, 
and the adjudication of those two claims accordingly need not 
be deferred pending the requested development on remand.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for renal cell carcinoma, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure, is denied.


REMAND

Unlike renal and colon cancers, type II diabetes mellitus is 
listed in 38 C.F.R. § 3.309(e) as one of the diseases shown 
to be etiologically related to herbicide exposure.  With 
regard to the claim for service connection for type II 
diabetes mellitus, however, the Board finds that the RO's 
attempts to corroborate claimed Agent Orange exposure have 
been inadequate.  

An e-mail from the VA Compensation and Pension Policy Staff, 
dated in March 20008, indicates that, where claimed herbicide 
exposure locations or dates are not listed on a Department of 
Defense list or on an M21-1MR Korean Demilitarized Zone list, 
and the claim is not inherently incredible or clearly lacks 
merit, the case should be referred to the United States Joint 
Services Records Research Center (JSRRC) for any information 
that can be provided to corroborate the Veteran's claimed 
exposure.  In March 2008, the RO sent the Veteran a letter 
acknowledging his contention that he was exposed to Agent 
Orange in Takhli, Thailand and requesting him to provide 
additional information prior to corroboration efforts from 
the JSRRC.  In July 2008, the Veteran responded that, in 
addition to serving at the Takhli Royal Thai Air Base from 
August 1967 to August 1968, he had a flight layover at Tan 
Son Nhut in Vietnam on or about August 16, 1967.  He noted 
that this layover lasted for about four hours and that the 
doors were open on the plane.  He provided a specific date of 
his layover in Vietnam; he did not, however, provide the 60-
day time period of claimed exposure in Thailand requested by 
the RO in March 2008.  The RO did not subsequently contact 
the JSRRC in any manner regarding the periods of exposure 
claimed by the Veteran, however, and he reiterated during his 
video conference hearing that the flight manifest for the 
noted August 1967 flight stopping in Vietnam should be made 
part of the record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be contacted 
to provide complete information about his 
periods of claimed exposure to Agent 
Orange in service, the dates of those 
periods, and the locations.  All responses 
received from the Veteran must be added to 
the claims file.

2.  Based on the information of record, 
the JSRRC should be contacted to 
corroborate the Veteran's claimed Agent 
Orange exposure.  Specifically, the JSRRC 
should be requested to provide: (1) 
information about whether there was Agent 
Orange testing or other usage at the 
Takhli Royal Thai Air Base from August 
1967 to August 1968; and (2) the flight 
manifest for the claimed August 16, 1967 
flight described in the July 2008 
statement (a photocopy of this statement 
should be furnished to the JSRRC).  All 
documentation received from the JSRRC 
should be added to the claims file.

3.  Then, the Veteran's claim should be 
readjudicated, based upon all evidence of 
record.  If the determination of the claim 
remains unfavorable, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


